CONCURRING AND DISSENTING OPINION BY
Judge COHN JUBELIRER.
I agree with this Court’s Order remanding this case for a hearing because I be*1059lieve that summary judgment is not available in a proceeding under the Controlled Substances Forfeiture Act (Forfeiture Act), 42 Pa.C.S. §§ 6801-6802. However, I believe the Plurality goes too far when it also broadly declares that the Pennsylvania Rules of Civil Procedure (Rules) do not apply to forfeiture actions and overrules any previous cases in which those Rules were applied. Although the Plurality is correct that a hearing in open court must be held for the Commonwealth to sustain its burden of proof under the Forfeiture Act before property can be taken and forfeited to the state pursuant to Section 6802(i) of the Forfeiture Act, 42 Pa.C.S. § 6802(i), I do not believe it is necessary, or prudent, to create a procedural vacuum by eliminating the use of the Rules. The Forfeiture Act does not contain any explicit preemption of the Rules and the procedures it establishes are not so comprehensive as to eliminate the necessity for the Rules (such as those for discovery) with which the courts and the bar are familiar and currently use. While there may be theoretical justification in treating a forfeiture action differently because it is begun by petition, the practical complications resulting from this unnecessary break from our case law would be significant.
The Plurality asserts that the “General Assembly provided the complete procedure to be followed that preempts the [forfeiture] area.” Commonwealth v. All That Certain Lot Or Parcel Of Land Located At 605 University Drive, 61 A.3d 1048, 1054 (Pa.Cmwlth., No. 789 C.D. 2011, filed November 21, 2012) (Palazzari) (Plurality) (emphasis added). In analyzing whether the Forfeiture Act entirely preempts the Rules, we must first determine which of the three types of preemption is potentially implicated. In this case, the Forfeiture Act contains no language that expressly bars the application of the Rules to forfeiture cases; therefore, there is no express preemption. Hoffman Mining Company, Inc. v. Zoning Hearing Board of Adams Township, Cambria County, 612 Pa. 598, 608-09, 32 A.3d 587, 593 (2011). There are two remaining forms of preemption which would need to be implied from the statutory scheme in order to apply: conflict and field preemption. Id. at 610-11, 32 A.3d at 594. Although the Plurality does not explain its preemption analysis, it appears to be applying field preemption, which is appropriate only when “analysis of the entire statute reveals the General Assembly’s implicit intent to occupy the field completely and to permit no [other] enactments.” Id. However, reviewing the text of the Forfeiture Act; I do not believe that the General Assembly intended to occupy all of the procedural aspects of forfeitures so completely so as to prohibit the use of the Rules where necessary.
The Forfeiture Act does not contain a “complete procedure,” as the Plurality states, Palazzari, slip op. at 12; rather, there are areas in which the Forfeiture Act provides no procedure to be followed. In situations where the Forfeiture Act is silent I would, consistent with our precedent, apply the principles of conflict preemption and continue to apply the Rules where they do not conflict with the Forfeiture Act’s express provisions. For example, in Commonwealth v. $8,006.00 U.S. Currency Seized from Carter, 166 Pa.Cmwlth. 251, 646 A.2d 621 (1994), we held that the discovery provisions of the Rules applied in civil forfeiture proceedings because the Forfeiture Act was silent on the issue and Rule 4001 of the Rules provides that the discovery rules applied to “‘any civil action or proceeding at law or in equity brought in or appealed to any court *1060which is subject to these rules.’ ”1 Id. at 624 (emphasis added) (quoting Pa. R.C.P. No. 4001). In Commonwealth v. One 1991 Cadillac Seville, 853 A.2d 1093, 1095 (Pa. Cmwlth.2004), we relied upon the Rules to determine what constituted “proper service by certified mail” where there was a question whether the property owner’s brother signed for the forfeiture petition sent by certified mail. We further relied on the Rules in Commonwealth v. 1992 Chevrolet Seized from Hill, 844 A.2d 583, 585-86 (Pa.Cmwlth.2004), to hold that, even where a respondent/property owner does not appear at a forfeiture hearing, the Commonwealth is required to proceed with its case in chief and is obligated to present evidence in support of its forfeiture petition.2 In contrast, the Forfeiture Act provides no procedure for the courts or parties to follow in resolving such questions.
Where the Rules do conflict with the Forfeiture Act, we have, consistent with the principles of conflict preemption, declined to apply them. For example, in Commonwealth v. $1,800 U.S. Currency, 679 A.2d 275, 277 (Pa.Cmwlth.1996), this Court declined to apply the Rules to a forfeiture proceeding to vacate a forfeiture order based on the property owner’s claim that the Commonwealth’s notice, which did not contain a notice to defend, was insufficient under Rule 1018.1.3 We held that the contents of the Commonwealth’s notice were specifically provided for in the Forfeiture Act (which did not require a notice to defend) and, therefore, the Commonwealth’s notice was not required to also comply with the Rules. Id. Similarly, in Commonwealth v. 542 Ontario Street, Bethlehem, PA, 18015, 989 A.2d 411, 415-16 (Pa.Cmwlth.2010), we held that where the Forfeiture Act’s express provisions regarding the commencement of a forfeiture proceeding, which we concluded were adequate to inform a property owner of the potential forfeiture, differed from the Rules with respect to certain aspects of service and form, the Forfeiture Act’s provisions would apply. In each of these instances, we either used the Rules to enhance and fill in the gaps of the Forfeiture Act’s provisions or, where no gaps existed or where there was a conflict, we rejected the application of the Rules. I believe that the continued application of the Rules in this fashion is consistent with the Forfeiture Act itself and with principles of stare decisis.
The Plurality broadly states that, because forfeiture proceedings are begun by petition, the Rules can never apply. I believe that elevates form over substance. Although these matters are begun by filing a petition, the substance of that petition requires specificity as to the seized property itself, the details of the seizure, the owner (if known), the possessor(s) (if known), the allegations of material fact that support the property’s seizure, a prayer for an order of forfeiture, and a notice informing the owner that they must file an answer within 30 days and that the failure to do so can result in a decree of forfeiture being entered against the property. 42 Pa.C.S. § 6802(a), (b). Such requirements are akin to those required to be set forth in a civil complaint. I would not, as the Plurality does, reject decades of *1061precedent merely based on the method such proceedings are commenced.4
I agree with the Plurality that summary judgment is not applicable in forfeiture proceedings because Section 6802(i) requires a hearing. I would also note that, even if summary judgment were available, I would not grant summary judgment in this case because Gregory Palazzari has alleged that there is a genuine issue of material fact in dispute regarding the ownership of the Property.
The standard by which motions for summary judgment are governed is set forth in the Rules:
After the relevant pleadings are closed, but within such time as not to unreasonably delay trial, any party may move for summary judgment in whole or in part as a matter of law:
(1) whenever there is no genuine issue of any material fact as to a necessary element of the cause of action or defense which could be established by additional discovery or expert report, or
(2) if, after the completion of discovery relevant to the motion, including the production of expert reports, an adverse party who will bear the burden of proof at trial has failed to produce evidence of facts essential to the cause of action or defense which in a jury trial would require the issues to be submitted to a jury.
Pa. R.C.P. No. 1035.2. “[Sjummary judgment may be granted only in cases where the right is clear and free from doubt.” Marks v. Tasman, 527 Pa. 132, 134-35, 589 A.2d 205, 206 (1991). It is the moving party who bears “the burden of proving the nonexistence of any genuine issue of material fact.” Id. at 135, 589 A.2d at 206. Moreover, in considering a motion for summary judgment, we must view the record “in the light most favorable to the nonmoving party” and resolve “all doubts as to the existence of a genuine issue of *1062material fact ... against the moving party.” Id.
The identity of the owner of the Property is a material fact in a forfeiture proceeding. Palazzari has repeatedly asserted that his mother, and not he, is the owner of the Property and that he possesses documents to establish this fact. (Answer to Forfeiture Petition ¶5 (asserting that his mother is “for all intent[s] and purposes the owner of the [Property”); Amended Answer to Forfeiture Petition ¶ 5 (same); Answer to Motion for Summary Judgment ¶ 11 (mother is de facto owner of the Property, operator of the business, and he has numerous documents so proving); Trial Ct. Op. at 4 (stating that Palazzari claimed that he had documents that could establish his mother’s ownership).) Normally, the courts are to resolve all doubts as to the existence of a genuine issue of material fact against the moving party, which would be the Commonwealth in this case. However, here, the Dissent and the trial court discount these factual allegations.
Because I believe that the Rules should continue to be applied where the Forfeiture Act is silent or where there is no conflict with the Forfeiture Act, which is not the case in the present matter, I agree with this Court’s Order reversing the trial court’s Order and remanding the matter for a hearing under the Forfeiture Act.
Judge McCULLOUGH joins in this concurring & dissenting opinion.

. Rule No. 4001 excepts certain domestic relations matters from this general rule. Pa. R.C.P. No. 4001; $8,006.00 U.S. Currency, 646 A.2d at 624.


. These cases, among others, demonstrate that the courts of common pleas routinely apply the Rules to the forfeiture proceedings before them.


. Rule 1018.1 requires that "every complaint filed ... shall begin with a notice to defend.” Pa. R.C.P. No. 1018.1.


. I note that forfeitures based on violations of the Crimes Code, 18 Pa.C.S. §§ 101—1110, the Liquor Code, Act of April 12, 1951, P.L. 90, as amended, 47 P.S. §§ 1-101 — -10-1001, and the Municipal Waste Planning, Recycling and Waste Reduction Act (Municipal Waste Act), Act of July 28, 1988, P.L. 556, as amended, 53 P.S. §§ 4000.101-4000.1904, are, like those under the Forfeiture Act, considered civil in form and are begun by the Commonwealth filing a "petition” that sets forth the same or similar information as required in the Forfeiture Act. See, e.g., Sections 3004 and 6501(d) of the Crimes Code, 18 Pa.C.S. §§ 3004 (forfeiture of property under the Trafficking in Persons provisions), 6501(d) (forfeiture of property for those convicted of improperly disposing of rubbish), as well as forfeitures under, among others, Sections 3141 and 4119(f) of the Crimes Code, 18 Pa.C.S. §§ 3141 (forfeiture of property used in the commission of crimes of a sexual nature), 4119(f) (forfeiture of property used in the commission of trademark counterfeiting); Section 602 of the Liquor Code, 47 P.S. § 6-602 (forfeiture of property under the Liquor Code, which are also applicable to forfeitures under Section 5513(b) of the Crimes Code, 18 Pa.C.S. § 5513(b) (forfeiture of property used in illegal gambling)), and Section 1715 of the Municipal Waste Act, 53 P.S. § 4000.1715 (forfeiture of vehicles for violating the Solid Waste Management Act, Act of July 7, 1980, P.L. 380, as amended, 35 P.S. §§ 6018.101-6018.1003). The use of the petition is the means by which the General Assembly has chosen for the Commonwealth to commence a forfeiture action; however, in all of these provisions, the procedures set forth do not address how common litigation issues arising in these matters, such as discovery, should be resolved. I believe that we should continue to look to the Rules where the statutes are silent or where doing so does not violate the express requirements of the relevant law. Additionally, Motions for Return of Property, which are the mirror image of a petition for forfeiture under any of these scenarios, are available under Rule 588 of the Pennsylvania Rules of Criminal Procedure and, although filed pursuant to the Rules of Criminal Procedure, are considered “civil in form.” Commonwealth v. Howard, 931 A.2d 129, 131 (Pa.Cmwlth.2007) (emphasis added).